Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Johnson Willis appeals the district court’s order denying his motion for leave to file a civil action.' We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Willis v. Town of Trenton, NC, No. 4:16-mc-00003-BO (E.D.N.C. Feb. 3, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED